PER CURIAM.
Brian Lorenzo Smith appeals his convictions for sexual battery and lewd assault. The only point raised on appeal is that trial counsel was ineffective. We are not convinced that the claim of ineffectiveness “is apparent on the face of the record.... ” Blanco v. Waimuright, 507 So.2d 1377, 1384 (Fla.1987); Etienne v. State, 778 So.2d 474 (Fla. 3d DCA 2001); Caison v. State, 695 So.2d 872 (Fla. 3d DCA 1997). We affirm the convictions and sentences, without prejudice to the appellant to file a motion for postconviction relief. We express no opinion on the merits of any such motion. (
Affirmed.